United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1258
Issued: September 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2015 appellant timely appealed a January 14, 2015 nonmerit decision of the
Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from the
last merit decision of May 1, 2013 to the filing of the current appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits as his December 22, 2014 request for reconsideration was untimely filed and
did not demonstrate clear evidence of error
FACTUAL HISTORY
This case was previously before the Board.2 On March 14, 2012 appellant, then a 32year-old police officer, filed an occupational disease claim (Form CA-2) for neurological and
1

5 U.S.C. §§ 8101-8193 (2006).

2

Docket No. 15-0440 (issued April 14, 2015).

respiratory disorders, which he attributed to exposure to chemical agent resistant coating
(CARC) paint. He indicated that he first became aware of his illness on October 17, 2007, but it
was not until October 14, 2011 that he first realized his illness was caused or aggravated by his
employment.
By decision dated April 23, 2012, OWCP denied the claim because appellant had not
factually established his claimed occupational exposure.3 However, the Branch of Hearings and
Review set aside the April 23, 2012 decision and remanded the case to OWCP for further
development regarding whether appellant timely filed his claim. In a November 15, 2012
decision, OWCP denied appellant’s claim because it was untimely filed. The Branch of
Hearings and Review affirmed OWCP’s decision on May 1, 2013.
When the case was last before the Board, OWCP had issued a June 19, 2014 decision
denying reconsideration. Appellant took issue with the denial of reconsideration and filed an
appeal with the Board on December 15, 2014. He also filed a request for reconsideration with
OWCP on December 22, 2014. While the case was pending before the Board, OWCP issued a
January 14, 2015 decision denying reconsideration. It found that appellant’s latest request for
reconsideration was untimely filed and failed to present clear evidence of error.
In a decision dated April 14, 2015, the Board set aside the June 19, 2014 nonmerit
decision because OWCP neglected to consider evidence appellant submitted on reconsideration.4
Following the Board’s remand of the claim to OWCP, appellant filed the current appeal
challenging OWCP’s January 14, 2015 decision denying reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.7 When a request for reconsideration is untimely, OWCP will undertake a
limited review to determine whether the application presents clear evidence of error on the part
of OWCP in its most recent merit decision.8

3

OWCP also found that the medical evidence did not contain a diagnosis related to appellant’s claimed
occupational exposure.
4

The Board’s April 14, 2015 decision is incorporated herein by reference.

5

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.607 (2014).

7

Id. at § 10.607(a).

8

Id. at § 10.607(b).

2

ANALYSIS
While a case is on appeal to the Board, OWCP has no jurisdiction over the claim with
respect to issues which directly relate to the issue or issues on appeal.9 Under Docket No. 150440, the Board had jurisdiction over the claim beginning December 15, 2014, and did not issue
its decision until April 14, 2015. The question before the Board at that time was whether
appellant established a basis for further review of OWCP’s May 1, 2013 merit decision, which
denied appellant’s claim as untimely. This is the same issue OWCP addressed in its January 14,
2015 decision. Accordingly, the Board finds that OWCP lacked jurisdiction when it issued the
January 14, 2015 decision denying merit review. Therefore, OWCP’s January 14, 2015 decision
is null and void.
CONCLUSION
The Board finds that OWCP did not have jurisdiction over appellant’s claim at the time it
issued its January 14, 2015 nonmerit decision. Consequently, the January 14, 2015 OWCP
decision is null and void.
ORDER
IT IS HEREBY ORDERED THAT the January 14, 2015 decision of the Office of
Workers’ Compensation Programs is set aside as null and void.
Issued: September 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id. at § 10.626; see, e.g., Lawrence Sherman, 55 ECAB 359, 360 n.4 (2004).

3

